UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 6, 2016 Energy Recovery, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 001-34112 01-0616867 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1717 Doolittle Dr. San Leandro, CA 94577 (Address if Principal Executive Offices)(Zip Code) 510-483-7370 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 . Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (d)On September 3, 2016, the Board of Directors (the “Board”)of Energy Recovery, Inc. (the “Registrant”) appointed Mr. Sherif Foda as a Class II director. With the appointment of Mr. Foda, the Registrant’s Board consists of 9 directors. Mr. Foda did not receive any committee assignments at the time he was appointed to the Board. Mr. Foda will receive the same compensation and indemnification as the Registrant’s other non-employee directors. There are no family relationships between Mr. Foda and any of the officers or directors of the Registrant. There are no transactions between Mr. Foda and the Registrant that would be reportable under Item 404(a) of Regulation S-K. A copy of the press release announcing the appointment of Mr. Foda is furnished as Exhibit 99.1 hereto. Item 9.01 . Financial Statements and Exhibits. (d) Exhibits Press Release, issued by Energy Recovery, Inc. on September 6, 2016. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 6, 2016 Energy Recovery, Inc. By: /s/ William Yeung William Yeung General Counsel
